Citation Nr: 0941118	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-41 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 2000 to July 2004.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran's claims file 
is now in the jurisdiction of the Denver, Colorado RO.  In 
August 2008, the case was remanded for additional 
development.  

In a statement received in April 2009, the Veteran inquired 
as to the status of his claims, and indicated that he had a 
"bilateral knee claim" and "IBS claim."  The Board notes 
that while the Veteran had also initiated an appeal of a 
denial of service connection for a bilateral knee disability, 
a November 2007 rating decision granted such benefit.  As the 
Veteran did not appeal this decision, it is final.  
38 U.S.C.A. § 7105.  The Veteran's April 2009 statement is 
referred to the RO for clarification and any appropriate 
action. 


FINDING OF FACT

IBS was not manifested in service; the preponderance of the 
evidence is against a finding that the Veteran has such 
disability.  


CONCLUSION OF LAW

Service connection for IBS is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, (2009). 






REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  While he did not receive 
complete notice prior to the initial rating decision, an 
October 2008 letter provided certain essential notice prior 
to the readjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  This letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  It also informed the appellant of 
disability rating and effective date criteria.  A June 2009 
supplemental statement of the case (SSOC) readjudicated the 
matter after the appellant and his representative were given 
an opportunity to respond.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA timing defect 
may be cured by the issuance of fully compliant notification 
followed by readjudication of the claim).  

In October 2009 written argument, the Veteran's 
representative alleges that the Veteran was not provided 
notice regarding the rating of IBS, as is required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  Specifically, the representative claimed that while 
an October 2008 letter provided notice regarding effective 
dates, it did not include rating information for IBS, nor did 
any subsequent letters sent by the RO include this 
information.  Upon thorough review of the record, the Board 
finds that the October 2008 letter did provide notice of 
disability rating and effective date criteria.  The Board 
notes additionally that had the Veteran not been advised of 
the criteria for rating IBS, and/or those governing effective 
dates of awards, he would not be prejudiced by such defect, 
as rating and effective date criteria have no significance 
unless the claim is allowed, and this decision does not do 
so.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
examination in August 2004.  In August 2008 written argument, 
the Veteran's representative observed that the August 2004 VA 
examiner was a "physician assistant and not an actual 
gastro-intestinal physician," and argued that the Veteran 
should "be afforded a thorough examination by a qualified 
specialist."  The Board finds that the medical question 
presented, i.e., the presence and etiology of IBS is not one 
beyond the training/expertise of a physician assistant.  In 
the absence of evidence [vs. mere allegation] casting doubt 
on such, the Board may presume the competence of a VA medical 
examiner.  Cox v. Nicholson, 20 Vet. App. 563, 568-70 (2007) 
(holding that VA may satisfy its duty to assist by providing 
a medical examination conducted by one able to provide 
"competent medical evidence" under 38 C.F.R. § 3.159(a)(1), 
including physician assistants).  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran alleges he has IBS (symptoms of which include 
upset stomach, diarrhea, and blood in his stool) following 
the ingestion of antimalarial pills in service. The threshold 
matter that must be established here, as in any claim seeking 
service connection, is whether the Veteran indeed has the 
disability for which service connection is sought, i.e., IBS.   
The record does not include any competent evidence of a 
current diagnosis of IBS.

The Veteran's STRs, including his April 2004 service 
separation physical examination report and report of medical 
history, are silent for any complaints, findings, treatment, 
or diagnoses relating to IBS, an upset stomach, diarrhea, or 
blood in the stool.  

On August 2004 VA examination, the Veteran complained of an 
irritable bowel secondary to antimalaria pills.  On physical 
examination, his abdomen was thin, soft, and nontender.  
There was no organomegaly and bowel sounds were normoactive.  
He reported that he had not had any disturbances from the 
antimalarial pills or diarrhea since January 2004.  The 
examiner also noted that the Veteran was not currently taking 
antimalarial pills, and that he was currently asymptomatic 
for constipation and diarrhea.  Based upon the foregoing, he 
opined that a diagnosis of IBS was "unfounded at this 
time."

VA outpatient treatment records from December 2005 to January 
2009 show the following: In December 2005, the Veteran was 
seen for an initial history and physical examination.  He 
complained of blood in his stool.  This occurred twice a 
month and had started after his return from Iraq.  He also 
complained of an irritable bowel secondary to antimalarial 
pills.  It was the physician's assessment that the Veteran's 
blood in his stools was likely from hemorrhoids, and 
recommended that he change his diet for 3 months, and follow-
up with a colonoscopy if problems persisted.  In January 
2006, it was noted that the Veteran's last appointment had 
been in December 2005; since then, he had missed three 
appointments.  The Veteran was not seen again until January 
2009.  His past medical history included complaints of 
irritable bowel secondary to antimalarial pills.  It was 
noted that he had the following diagnoses: nonspecific 
abnormal findings in stool contents and internal hemorrhoids 
with other complications.  The Veteran had no specific 
complaints during this visit; he was not in acute distress 
and he reported no gastrointestinal symptoms.  The assessment 
and plan for his blood in stool was: likely hemorrhoids, no 
further issues.
While the Veteran is competent to testify as to symptoms he 
experiences, such as an upset stomach, diarrhea, and blood in 
his stool, his statements stating that he has IBS and that it 
is related to his service are not competent evidence, as he 
is a layperson, and lacks the training to opine regarding 
medical diagnosis and causation; these are questions medical 
in nature and not capable of resolution by lay observation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Absent competent evidence of a current medical diagnosis of 
IBS, service connection for such disability cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

Service connection for IBS is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


